In The


Court of Appeals


Ninth District of Texas at Beaumont

____________________


NO. 09-08-363 CR

____________________


CARL WAYNE THIBODEAUX, Appellant


V.


THE STATE OF TEXAS, Appellee




On Appeal from the Criminal District Court
Jefferson County, Texas

Trial Cause No. 07-02003




MEMORANDUM OPINION
	On July 28, 2008, the trial court sentenced Carl Wayne Thibodeaux on a conviction
for possession of a controlled substance.  Thibodeaux filed a request for permission to appeal
on August 14, 2008.  The trial court entered a certification of the defendant's right to appeal
in which the court certified that this is a plea-bargain case and the defendant has no right of
appeal.  See Tex. R. App. P. 25.2(a)(2).  The district clerk has provided the trial court's
certification to the Court of Appeals.
	On August 22, 2008, we notified the parties that we would dismiss the appeal unless
an amended certification was filed within fifteen days of the date of the notice and made a
part of the appellate record.  See Tex. R. App. P. 25.2(f).  The record has not been
supplemented with an amended certification.
	Because the record does not contain a certification that shows the defendant has the
right of appeal, we must dismiss the appeal.  See Tex. R. App. P. 25.2(d).  Accordingly, we
dismiss the appeal for want of jurisdiction.
	APPEAL DISMISSED.
  
								STEVE McKEITHEN
								         Chief Justice	

Opinion Delivered October 1, 2008
Do Not Publish

Before McKeithen, C.J., Kreger and Horton, JJ.